Opinion issued January 27, 2005 





     




In The
Court of Appeals
For The
First District of Texas




NO. 01-04-00855-CR




ROBERTO ARMANDO ANDRADE-AYALA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 405th District Court
Galveston County, Texas
Trial Court Cause No. 04CR0524



 
MEMORANDUM  OPINION
           On January 19, 2005, Roberto Armando Andrade-Ayala, appellant, filed a
motion to dismiss the above-referenced appeal.  The motion complies with the Texas
Rules of Appellate Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).